DELMARVA POWER & LIGHT COMPANY (a Delaware and Virginia corporation) First Mortgage Bonds, Series I 6.40% Bonds due December 1, 2013 PURCHASE AGREEMENT Dated:November 18, 2008 Table of Contents Page SECTION 1. Representations and Warranties 3 (a) Representations and Warranties ofthe Company 3 (i) Compliance with Securities Law Requirements 3 (ii) Incorporated Documents 5 (iii) Independent Accountants 5 (iv) Financial Statements 5 (v) No Material Adverse Change in Business 5 (vi) Good Standing of the Company 6 (vii) No Significant Subsidiaries 6 (viii) Capitalization 6 (ix) Authorization of this Agreement 6 (x) Authorization of the Mortgage 6 (xi) Authorization of the Securities 6 (xii) Description of the Securities and the Mortgage 6 (xiii) Absence of Defaults and Conflicts 7 (xiv) Absence of Labor Disputes 7 (xv) Absence of Proceedings 7 (xvi) Absence of Further Requirements 7 (xvii) Possession of Licenses and Permits 8 (xviii) Title to Property and Mortgaged Property 8 (xix) Lien of Mortgage 8 (xx) Leases 9 (xxi) Investment Company Act 9 (xxii) Environmental Laws 9 (xxiii) Internal Controls 9 (xxiv) Compliance with Sarbanes Oxley 10 (b) Officer’s Certificates 10 SECTION 2. Sale and Delivery to Underwriters; Closing; Covenants of the Underwriters 10 (a) Securities 10 (b) Payment 11 (c) Denominations; Registration 11 (d) Delivery of Global Securities 11 (e) Notice of Completion 11 (f) Use of Free Writing Prospectuses 11 SECTION 3. Covenants of the Company 11 (a) Preparation and Filing of Term Sheet 11 (b) Preparation and Filing of the Prospectus 11 (c) Review of Amendments and Supplements 12 (d) Free Writing Prospectuses 12 (e) Notification of Commission Comments and Orders, Etc. 12 (f) Delivery of Registration Statements 12 (g) Delivery of Prospectuses 12 i (h) Continued Compliance with Securities Laws 13 (i) Blue Sky Qualifications 13 (j) Rule 158 13 (k) Filing Fees 14 (l) Use of Proceeds 14 (m) Restriction on Sale of Securities 14 SECTION 4. Payment of Expenses 14 (a) Expenses Payable by the Company 14 (b) Expenses Payable by the Underwriters 14 (c) Expenses Upon Termination 14 SECTION 5. Conditions of Underwriters’ Obligations; Termination of Agreement 14 (a) Conditions 14 (i) No Stop Order; Commission Filings 15 (ii) Opinions of Counsel for Company 15 (iii) Opinion of Counsel for Underwriters 15 (iv) No Material Adverse Change; Officers’ Certificate 15 (v) Accountant’s Comfort Letter 15 (vi) Bring-down Comfort Letter 16 (vii) Maintenance of Rating 16 (viii) Additional Documents 16 (b) Termination of Agreement 16 SECTION 6. Indemnification 16 (a) Indemnification of Underwriters 16 (b) Indemnification of Company, Directors and Officers 17 (c) Actions against Parties; Notification 17 SECTION 7. Contribution 18 SECTION 8. Representations, Warranties and Agreements to Survive 19 SECTION 9. Termination of Agreement 19 (a) Termination; General 19 (b) Liabilities 19 SECTION 10. Default by One or More of the Underwriters. 19 SECTION 11. Notices 20 SECTION 12. Parties in Interest 20 SECTION 13. No Advisory or Fiduciary Relationship 20 SECTION 14. Governing Law and Time 21 SECTION 15. Counterparts 21 SECTION 16. Entire Agreement 21 SECTION 17. Effect of Headings 21 ii SCHEDULES Schedule A - List of Underwriters Sch A-1 Schedule B - Issuer Free Writing Prospectuses Sch B-1 Schedule C - Term Sheet Sch C-1 EXHIBITS Exhibit A - Form of Opinion of Kirk J. Emge A-1 Exhibit B - Form of Opinion of Covington & Burling LLP B-1 iii DELMARVA POWER & LIGHT COMPANY (a Delaware and Virginia corporation) $250,000,000 First Mortgage Bonds, Series I 6.40% Bonds due December 1, 2013 PURCHASE AGREEMENT November 18, 2008 Banc of America Securities LLC Bank of America Tower One
